Citation Nr: 1133913	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  06-37 248A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a heart disorder, to include congestive heart failure.

2.  Entitlement to service connection for a skin disorder with a rash, claimed as secondary to type II diabetes mellitus.

3.  Entitlement to service connection for a kidney disorder, claimed as secondary to type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to June 1967.

This appeal comes before the Board of Veterans' Appeals (Board) from a December 2004 rating decision by a United States Department of Veterans Affairs (VA) Regional Office (RO).  In that decision, the RO denied service connection for kidney problems and reopen previously-denied claims for service connection for a heart condition and a skin condition, but denied service connection for those claims on the merits.  Despite the determination reached by the RO, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).

In November 2009, the Veteran had a Board videoconference hearing before a Veterans Law Judge.

In February 2010, the Board found that new and material evidence had been received and granted reopening of the claim for service connection for a skin disorder.  The Board then remanded the reopened claim for the development of additional evidence.  The Board also remanded the kidney disorder claim for the development of additional evidence.  

The February 2010 decision also noted that adjudication of the request to reopen the claim for service connection for a heart condition was postponed due to the November 2009 stay on adjudication of service connection claims concerning heart disease and herbicide exposure in Vietnam.  Effective in October 2010, the stay of adjudication of such appeals was lifted, and the Board will now address the issue in this decision.

In July 2011, the Board informed the Veteran that the Veterans Law Judge who conducted the 2009 videoconference hearing was no longer employed by the Board.  The Board asked the Veteran to state whether he wanted to have a new Board hearing.  In July 2011, the Veteran responded that he did not want to have a new Board hearing.

In this decision, the Board grants reopening of the previously-denied claim for service connection for a heart disorder.  The Board REMANDS the issue of the reopened claim for service connection for a heart disorder, and the issues of service connection for a skin disorder and a kidney disorder, to the RO via the Appeals Management Center (AMC).  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  The February 1998 rating decision that declined to reopen the previously denied claim for service connection for a heart disorder was not appealed and is final.

2.  Evidence received since the February 1998 rating decision relates to a previously unestablished fact and raises a reasonable possibility of substantiating the claim for service connection for a heart disorder. 


CONCLUSIONS OF LAW

Evidence received since the final February 1998 rating decision is new and material to reopen the claim for service connection for a heart disorder.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

In November 1982, the Veteran filed a claim for service connection for several conditions, including hypertension and a heart condition.  In a January 1983 rating decision, the RO denied service connection for hypertension and a heart condition.  The Veteran did not appeal this decision.  In May 1997, the Veteran again filed a claim for service connection for a heart condition.  In a February 1998 rating decision, the RO found that new and material evidence had not been received, and denied reopening the claim for service connection for a heart condition.  The Veteran did not appeal that decision and the decision became final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2010).  

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of decision.  Id.  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curium) (holding that the "presumption of credibility" doctrine continues to be precedent).

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).

Furthermore, the Court of Appeals for the Federal Circuit has indicated that evidence may be considered new and material if it contributes "to a more complete picture of the circumstances surrounding the origin of a veteran's injury or disability, even where it will not eventually convince the Board to alter its ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 1998).

In August 2004, the Veteran again requested service connection for heart problems.  In the December 2004 rating decision, the RO denied service connection for a heart condition.  The Veteran appealed that decision.  In an October 2006 rating decision, the RO granted service connection for hypertension.

The Veteran contends that he has a chronic heart disorder that began during service, or that a chronic heart disorder that arose prior to service was aggravated during service.  He has also submitted medical evidence that he has ischemic heart disease, and that his current heart disorder is secondary to his service-connected type II diabetes mellitus.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).  Service connection may be granted for a disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic disabilities, including cardiovascular-renal disease, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  Service connection may also be granted for a disability which is proximately due to or the result of, or is aggravated by, a service-connected disease or injury.  38 C.F.R. § 3.310 (2010).

A veteran will be considered to have been in sound condition when examined and accepted for service, except as to disorders noted on entrance into service, or when clear and unmistakable evidence demonstrates that the disability existed prior to service and was not aggravated by service.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2010).  A preexisting injury or disease will be considered to have been aggravated by service where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2010).

Service connection for specific diseases, including ischemic heart disease, may be presumed if a veteran was exposed during service to certain herbicides, including Agent Orange. 38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307, 3.309(e), as amended at 75 Fed. Reg. 53,202-16 (Aug. 31, 2010).  If a veteran was exposed to Agent Orange or another herbicide agent, service connection for any of the conditions listed under 38 C.F.R. § 3.309(e) will be presumed if the condition becomes manifest to a degree of 10 percent disabling or more.  A veteran who served on active duty in the Republic of Vietnam during the period from January 9, 1962 to May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during service.  38 C.F.R. § 3.307(a)(6)(iii).  The Veteran's 1965 to 1967 service included service in Vietnam.  Therefore, he is presumed to have been exposed to an herbicide agent during that service.

The evidence that was in the claims file in February 1998 includes service treatment records and the Veteran's claims.  The service treatment records reflect that the Veteran was found to have an enlarged heart, and that he reported a history of treatment for rheumatic fever at age twelve.

The evidence that has been added to the claims file since February 1998 includes post-service private and VA medical records, and additional statements in support of the claim.  Since February 1998, the RO has established service connection for the Veteran's type II diabetes mellitus and his hypertension.  The newer records include private physician's statements that the Veteran developed congestive heart failure secondary to ischemic/hypertensive heart disease, and that his congestive heart failure is an effect of his diabetes.  In the Veteran's more recent statements, he asserted that any heart disorder he had prior to service was aggravated during service.  The new evidence relates to whether the Veteran has ischemic heart disease, which may be presumed to be service-connected in veterans exposed to herbicides.  The new evidence also relates to whether service-connected diabetes or hypertension may have caused current heart problems.  Some of the new evidence is medical opinion, and raises a reasonable possibility of substantiating the claim.  Thus, some of the new evidence is material, and warrants reopening of the previously denied claim.

The Board finds that additional evidence should be developed regarding the reopened claim on its merits.  The Board will remand the reopened claim for the actions described in the remand section, below.  As the Board grants reopening of the claim, it is not necessary to discuss VA's duties to notify the Veteran or assist the Veteran in substantiating his claim to reopen the claim. 


ORDER

New and material evidence having been received, the claim for service connection for a heart disorder is reopened.



REMAND

The assembled evidence leaves questions regarding issues relevant to the claim for service connection for a heart disorder.  In the late 1990s, treating physicians found it unlikely that the Veteran had ischemic heart disease.  In October 2004, a treating physician reported that in 2001 the Veteran developed congestive heart failure secondary to ischemic/hypertensive disease.  In November 2004, a treating physician indicated that the Veteran's diabetes caused his congestive heart failure.  A VA physician who examined the Veteran in May 2005 opined that it was unlikely that the Veteran's diabetes contributed to his congestive heart failure.

No heart disorder was noted on the examination of the Veteran for entrance into service.  Records of medical treatment during service reflect the Veteran's report of a history of childhood rheumatic fever.  Service physicians found evidence of an enlarged heart.  The Veteran asserts that any heart disorder that existed prior to service was aggravated in service.  There is not clear medical evidence or opinion regarding the relationships between any childhood illness, any illness during service, and the current heart disability.  The Board will remand the heart disorder claim for a VA cardiology examination to obtain opinions addressing the questions regarding the nature of current heart disease and whether such disorder is related to service.

In the February 2010 remand, the Board instructed that the Veteran undergo VA medical examinations, with file reviews and opinions regarding the skin and kidney disorder claims.  Records in the claims file reflect that examinations were scheduled for May 2010.  It was recorded that the Veteran failed to report for the examinations.  The AMC prepared a supplemental statement of the case (SSOC) and returned the case to the Board.  In March 2011, the Veteran wrote that he reported in May 2010 for examinations at the Asheville, North Carolina VA Medical Center.  He stated that he was told that the date he reported was not the date of the examinations.  He reported that the examinations were rescheduled, and were completed in June 2010.  There are no reports of these examinations in the 

record, nor has such evidence been reviewed by the RO/AMC.  Accordingly, the Board will remand the case for the reports of the June 2010 examination to be obtained and associated with the claims file and for readjudication of these claims to consider this evidence.

Accordingly, the case is REMANDED for the following action:

1.  Obtain reports of skin and kidney examinations for the Veteran that were performed at the Asheville, North Carolina VA Medical Center in June 2010.  Associate the examination reports with the claims file.

2.  Schedule the Veteran for a VA heart examination by a physician to address the nature of any current heart disability and to obtain an opinion as to whether any such disorder is related to service.  The claims file must be provided to and be reviewed by the examiner in conjunction with the examination.  All indicated tests should be conducted and the results reported.  

After examining the Veteran and reviewing the claims file, the examiner should respond to the following questions and provide the medical basis for the conclusions reached:

A. What are the diagnoses for any current heart disorders found on examination?

B. Does the Veteran suffer from ischemic heart disease?  

C. Does the evidence undebatably show that the enlargement of the heart or any heart disease existed prior to service?  If so, did the underlying heart disorder undergo a permanent worsening during service?  If so, was the worsening undebatably due to the natural progression of the disorder during service (aggravation)?

D. Is it at least as likely as not that any current heart disease is related to the enlargement of the heart noted during service?

E. Is it at least as likely as not that service-connected hypertension and/or diabetes mellitus caused the Veteran's current heart disease?  If not, has the service-connected hypertension and/or diabetes permanently worsened current heart disease beyond natural progression (aggravation)?  If the examiner finds that heart disease has been aggravated by the service connected conditions, the examiner should attempt to quantify the degree of aggravation.

3.  After completion of the above, review the expanded record and determine if the Veteran's remanded claims can be granted.  If either claim remains denied, issue a supplemental statement of the case and afford the Veteran an opportunity to respond.  Thereafter, return the case to the Board for appellate review.

The Board intimates no opinion as to the ultimate outcome of the matters that the Board has remanded.  The Veteran has the right to submit additional evidence and argument on those matters.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


`
______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


